PERRY, Judge
(concurring):
I concur. However, consideration of the speedy trial issue here is, in my view, inappropriate because it was not asserted at the trial. It is true that at an earlier trial on the same charge, the appellant unsuccessfully litigated the speedy trial issue which he presents here. But the finding of guilty which flowed from that trial was reversed by the United States Navy Court of Military Review because of an error unrelated to the speedy trial issue, committed by the trial judge. At his new trial, in accordance with a pretrial agreement, the appellant pleaded guilty to the lesser included offense of unpremeditated murder. The Navy Court of Military Review has affirmed. *389We granted review of the case as made at the new trial which the Navy Court of Military Review ordered. No petition for review concerning the first trial has been placed before us. Moreover, the appellant did not, at his new trial, move to dismiss the case on speedy trial grounds. The new trial was not a continuation of the first trial. It was a trial de novo. United States v. Flint, 1 M.J. 428 (C.M.A.1976). To avail himself of perceived violations of United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971), he was required to raise the issue anew. This Court has held that notwithstanding a plea of guilty the accused is entitled to review of a ruling denying his motion to dismiss the charges from an alleged deprivation of his right to a speedy trial. United States v. Dusenberry, 23 U.S.C.M.A. 287, 49 C.M.R. 536 (1975); United States v. Johnson, 20 U.S.C.M.A. 592, 44 C.M.R. 22 (1971); United States v. Hamil, 15 U.S.C.M.A. 110, 35 C.M.R. 82 (1964). But the accused must assert the right at his trial; otherwise there is nothing to review on appeal.